MEMORANDUM **
Appellant’s motion for summary reversal of the district court’s December 6, 2005 judgment is granted. See 9th Cir. R. 3-6(a); Schardt v. Payne, 414 F.3d 1025, 1038 (9th Cir.2005); United States v. Sanchez-Cervantes, 282 F.3d 664, 665 (9th Cir.2002). This case is remanded to the district court for further consideration.
All pending motions are denied as moot.
REVERSED and REMANDED.

 This disposition is not appropriate for publi*267cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.